       Case 1:19-cv-03722-CAP Document 28 Filed 09/08/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MICHELLE QUEEN,

             Plaintiff,                        CIVIL ACTION NO.

       v.                                      1:19-CV-03722-CAP

CAPITAL ONE BANK, U.S.A., N.A.,

             Defendant.

                                  ORDER

      The plaintiff, Michelle Queen, has filed a notice indicating that the above

styled action has been settled, but the formal documentation of settlement has

not been concluded [Doc. No. 23]. Therefore, it is not necessary that the action

remain on the court=s calendar.

      IT IS HEREBY ORDERED that this action is DISMISSED WITHOUT

PREJUDICE to the right of any party, within the next sixty (60) days, to

reopen this action or vacate this order of dismissal. If the action has not been

reopened or the court has not received a motion to vacate on or before the time

permitted by this Order, the action will be dismissed with prejudice.

      SO ORDERED this 8th day of September, 2020.


                                     /s/CHARLES A. PANNELL, JR.
                                     CHARLES A. PANNELL, JR.
                                     United States District Judge
